Title: To Thomas Jefferson from John Ewing Porter, 2 August 1804
From: Porter, John Ewing
To: Jefferson, Thomas


               
                  Sir,
                  Philadelphia August 2. 1804
               
               Herewith you will receive a copy of an oration, which was pronounced by me on the 4th. Ultimo. In forwarding to you this my first publication, I have no Motive but the offer of a small testimony of that respect & esteem, which I have uniformly professed for your conduct as a Statesman; and your character as a man. Considering the production, as coming from a youth of twenty years of age—composed at a very short notice, under the pressure of professional business—your candour will doubtless afford some apology for its numerous defects. In reliance upon this hope I have presumed to submit it to your inspection. 
               I have the honour to be Sir, Your most obedient and Most humble Servant
               
                  J. E. Porter.
               
            